Citation Nr: 1403896	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to additional accrued benefits, in excess of the $17,964.00 that was already paid to the appellant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to April 1968.  The Veteran passed away in May 2009.  The appellant is the Veteran's niece.  She filed a claim in April 2009 to collect compensation owed to the Veteran and also submitted an application (VA Form 21-592) requesting appointment as a fiduciary, custodian, or guardian of the Veteran, who was declared incompetent on April 3, 2009.  The claim and the VA Form 21-592 application were pending at the time of the Veteran's death.  In May 2009, subsequent to the Veteran's death, the appellant submitted a claim for accrued benefits.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO determined that the claim for accrued benefits was approved because there was $36,108.00 payable to the Veteran at the time of his death.  However, the appellant was only paid $17,964.00 in accrued benefits for:  (1) 24-hour nursing care from January 18, 2008 through May 5, 2009 for $17,064.00; and, (2) Construction for Wheel Chair Ramp for $900.  The RO explained that the appellant was only entitled to reimbursement for expenses that were paid by her for last illness and/or burial of a beneficiary until the time of his death.  In making this determination, the RO found that there was no person entitled to benefits by relationship.  

In February 2013, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is located in the Veteran's Virtual VA electronic record.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions.  The VLJ explained to the appellant that her claim may involve issues that have not yet been addressed by the RO, and suggested that she contact a Veterans Service Organization to help her with her claims.  As explained below, the appellant testified at the hearing that she wanted to obtain any money owed to the Veteran on behalf of his children; however, as is explained below, the appellant does not have standing to receive accrued benefits on behalf of the Veteran's children because she is not shown to be the guardian or power of attorney of the Veteran's children, including any minor child.  Thus, any defect regarding the VLJ's explanation of the issue on appeal or any failure to suggest the submission of evidence that may have been overlooked is harmless error because this case is decided based on the application of the law to the undisputed facts.  In a case such as this one, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  


FINDINGS OF FACT

1.  The Veteran is deceased, and the appellant is neither the surviving spouse of the Veteran nor a dependent "child," as defined for VA purposes.

2.  The appellant has been reimbursed for expenses she incurred relating to the Veteran's last sickness.

3.  The appellant does not request reimbursement for burial expenses, and she has not reported any remaining unreimbursed expenses relating to the Veteran's last sickness and burial.

4.  The appellant is not the legal custodian, fiduciary or guardian of the Veteran's children.  


CONCLUSIONS OF LAW

1.  The criteria for the award of accrued benefits in excess of $17,964.00 have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.1000, 3.1002 (2013).

2.  The appellant is not eligible to file a claim for VA Dependency and Indemnity (DIC) benefits, including accrued benefits, on her own behalf, and does not currently have standing as a legal custodian, fiduciary, or guardian of the Veteran's children to file a claim for such benefits on their behalf.  38 U.S.C.A. §§ 5101, 5121, (West 2002); 38 C.F.R. §§ 3.57, 3.59, 3.152, 3.204, 3.210, 3.315, 3.1000 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks accrued benefits in excess of $17,964.00, the amount already paid to her for reimbursement of the expenses she incurred as a result of the Veteran's last illness.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The facts of this case are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to the payment of accrued and burial benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  That notwithstanding, the appellant was provided with the text of pertinent regulations governing the adjudication of this claim in a July 2009 letter.

The appellant is the adult niece of the deceased Veteran, and the appellant has made several passionate arguments regarding why she believes that she is entitled to the outstanding balance of VA compensation that was due to the Veteran prior to his death.  According to the September 2009 administrative decision, the RO found that the amount of money that was owed to the Veteran just prior to his death was $36,108.00.  The RO also determined that the appellant incurred expenses for last illness in the amount of 17,964.00.  The appellant is seeking the outstanding unpaid balance of the Veteran's accrued benefits ($18,144.00).  

At the time she filed the claim for reimbursement for expenses incurred by her on behalf of the Veteran, the Veteran was still alive, but had been found incompetent to manage his funds in an April 2009 rating decision.  At that time the appellant submitted a VA application for appointment as the Veteran's fiduciary, custodian and/or guardian.  The appellant maintains, inter alia that she should be paid for being the Veteran's care giver prior to his death.

While that claim was pending, the Veteran's VA compensation amount was accruing and was held by VA until VA's assignment of a fiduciary to handle the Veteran's funds.  However, the fiduciary was not appointed in the narrow window between the incompetency finding and the Veteran's death.  The appellant argues that because she held the Veteran's power of attorney, the administrative process of proposing incompetency and appointing a VA fiduciary after the incompetency was established was unnecessary, and that this administrative action created a delay whereby the Veteran was not awarded benefits owed to him during his lifetime.  

The appellant submitted copies of bills and expenses that she claims were inherited from the Veteran at the time of his death.  Notably, she inherited the Veteran's car payment and reportedly had to take out a loan to make the car payments.  She also requested reimbursement in the form of a salary to which she felt entitled because she was the sole caregiver of the Veteran after he suffered a stroke. 

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2). 

The definition of the term "child," means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

As the appellant, who is the Veteran's adult niece, is over the age of 23 and has not been deemed permanently incapable of self-support, the appellant cannot qualify as a "child" for VA purposes who may be awarded accrued benefits.  Accordingly, she does not have legal standing to recover the entirety of the accrued benefits that she asserts were due to the Veteran at the time of his death.

However, accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).  The appellant has standing in this case to receive accrued benefits as the individual who, in part, bore the last sickness or burial expenses of the Veteran.  The appellant is entitled to receive only so much of the accrued benefits available as is necessary to reimburse her for the last illness or burial expenses that she incurred on the Veteran's behalf.  38 C.F.R. § 3.1000(a)(5).

The appellant has already been reimbursed for expenses associated with the Veteran's last sickness - his hospice care in a nursing home, and the cost to build a ramp to access his home with his wheelchair.  The other expenses that the appellant incurred were not associated with his last illness.  These expenses, which include the inheritance of the Veteran's car payment, and outstanding bills, are not associated with the Veteran's last illness.  Further, the appellant's request to be paid a salary for taking care of the Veteran prior to his death is not considered reimbursement of an expense, and therefore any payment in this regard would be considered income to the appellant, not reimbursement for expenses incurred.  

Further, while there are other classes of individuals who may be entitled to accrued benefits, the appellant is not entitled to additional accrued benefits even though the Veteran still had benefits due but unpaid to him at the time of his death because she is not one of the possible listed recipients as dictated by law.  Specifically, she does not have standing to receive those remaining benefits because she is not the Veteran's surviving spouse or child, or dependent parent, as defined by governing legal criteria, and accordingly, she is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000(a)(1) (2013). 

Further, the appellant has specifically indicated that she is not seeking burial benefits.

Applicable regulations clearly state that the amount of accrued benefits payable as reimbursement who has not established entitlement to accrued benefits based on their relationship to the Veteran (as is the case here) is restricted to the actual amount of expenses paid; and the appellant has not provided any copies of medical bills that she paid or any copies of bills that she paid during the period prior to her uncle's death.  

Finally, at her video conference hearing in February 2013, she testified that her intent was to obtain the accrued benefits on behalf of the Veteran's children, one of which was reportedly a minor.  The appellant has not provided any evidence indicating guardianship or custody of the Veteran's children.  As there is no evidence to show that the appellant has standing to file a claim on behalf of the Veteran's children, this issue is moot.  



ORDER

Payment of additional accrued benefits in excess of in excess of the $17,964.00 already paid, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


